Citation Nr: 0611507	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a chest injury, to include a heart disorder, and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003 the RO declined to 
find that new and material evidence was received to reopen 
the veteran's claim for service connection for "chest 
injury."  However, during his April 2005 hearing at the RO 
before the undersigned, the veteran's representative 
expressly clarified that service connection was essentially 
being sought for chest injury residuals, to include a "heart 
condition."  See page nine of hearing transcript 
(transcript).  As such, the Board has recharacterized the 
veteran's claim on appeal as set forth on the decision title 
page.  

For the reasons explained below, the claim for service 
connection for residuals of a chest injury, to include a 
heart disorder, on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed RO decision in August 1974 denied service 
connection for a chest injury based on a finding that the 
claimed disorder was not shown by the evidence of record.  
The veteran was notified of the RO's action but did not 
appeal. 

2. In June 1976 and November 1985 rating decisions, the RO 
declined to find that new and material evidence was received 
to reopen the previously denied claim.  The veteran was 
notified of the RO's actions but did not appeal.  The 
November 1985 decision was the last final determination as to 
this claim.

2.  Evidence received since the November 1985 RO decision is 
new; relates to an unestablished fact necessary to 
substantiate the claim in that it shows a diagnosis of 
several cardiac-related disorders; and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The August 1974 RO rating decision that denied entitlement to 
service connection for a chest injury is final, as is the 
June 1976 decision that declined to find that new and 
material evidence was submitted to reopen the previously 
denied claim; evidence received since the November 1985 RO 
decision that declined to find that new and material evidence 
was received to reopen the previously denied claim and is the 
last final decision as to this matter, is new and material, 
and such claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in June 2003, it applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's recent holding in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2005 (VCAA notice 
requirements with respect to reopening claims), is moot.  

Factual Background

The veteran claims that he incurred chest injury residuals, 
resulting in subsequently diagnosed cardiac-related 
disorders, as a result of involvement in an automobile 
accident during his period of active service in 1968.  A DA 
Form 285, accident report, shows that while traveling to 
quarters on September 21, 1968, he was involved in an 
automobile accident, at which time he incurred cuts and 
bruises to his arms and face.  He was transported to the 
Nurnberg Army Hospital by the Bavarian Red Cross.  While the 
accident report shows that he missed no days due to the 
accident, the veteran contends otherwise.  The veteran's 
automobile was noted to be a "total loss."  The veteran 
testified in April 2005 that he broke the steering wheel of 
his car in the accident, incurring a chest injury.  See page 
six of transcript.  He adds that X-ray examination of his 
chest at Nurnberg Army Hospital showed that his chest was 
bruised, and that he may have suffered from bleeding.  See 
page seven of transcript.  The National Personnel Records 
Center (NPRC) attempted to obtain records from Nurnberg Army 
Hospital from September 1, 1968, to October 31, 1968.  In 
December 2003 NPRC informed VA that the search was 
unsuccessful.  The veteran's service medical records make no 
mention of his involvement in any motor vehicle accident or 
of the incurrence of a chest injury.  

The veteran initially submitted a claim seeking service 
connection for a chest injury in June 1974.  

On August 1974 VA examination the veteran indicated that he 
had injured his lower sternum.  Pectus excavatum was 
diagnosed.  X-ray examination of the chest showed no active 
chest disease.  

Service connection for a chest injury was denied by the RO in 
August 1974; the RO found at that time that such a disorder 
was not found by the evidence of record.  The veteran did not 
appeal this decision and it became final.  The Board 
parenthetically notes that the RO also indicated at that time 
that pectus excavatum was a constitutional or developmental 
abnormality and not a disability under the law.  Pectus 
excavatum is defined as a "hollow at the lower part of the 
chest caused by a backward displacement of the xiphoid 
cartilage."  Stedman's Medical Dictionary, 27th ed., at 
1335.  The Board also observes that this condition was not 
noted during the veteran's military service, to include as 
part of his August 1968 separation examination.  

In January 1976, the RO received the veteran's request to 
reopen his claim.  In a June 1976 decision, the RO declined 
to find that new and material evidence was submitted to 
reopen the previously denied claim.  The veteran was notified 
of the RO's action in a letter dated in June 1976 and did not 
appeal that determination.

An October 1978 letter from a private physician shows that 
the veteran was involved in an automobile accident in 
September 1978.  As a result, a cervical sprain and a lumbar 
strain were diagnosed.  

In a November 1985 rating decision, the RO declined to find 
that new and material evidence was submitted to reopen the 
previously denied claim for service connection for a chest 
injury.  In a December 1985 letter, the RO notified the 
veteran of the action taken on his claim and his appellate 
rights.

A July 1999 private hospital discharge summary includes 
diagnoses of paroxysmal atrial fibrillation and 
arteriosclerotic heart disease.
A private hospital discharge summary shows that the veteran 
was admitted in October 1999 following incurring a myocardial 
infarction.  He underwent coronary bypass surgery on October 
13, 1999.

The veteran sought to reopen his claim in June 2003.  

Law and Regulations

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new definition applies.  The revised definition requires 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The veteran has been advised of the 
revised definition of "new and material evidence."  See 
February 2004 statement of the case (SOC).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Analysis

As previously indicated, the RO denied service connection for 
a chest injury in August 1974, finding that the appellant, 
essentially, did not have a chest injury (or residuals 
thereof).  Thereafter, in June 1976 and November 1985 rating 
actions, the RO declined to find that new and material 
evidence was submitted to reopen the veteran's claim.

Evidence added to the record since the November 1985 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran essentially 
did not have chest injury residuals, evidence showing that he 
now has variously diagnosed heart-related disorders tends to 
relate to an unestablished fact necessary to substantiate the 
claim.  Hence, the additional evidence received is both new 
and material, and the claim of service connection for chest 
injury residuals, to include a heart disorder, may be 
reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for chest injury residuals, to include a heart disorder, and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.

ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of a chest 
injury, to include a heart disorder, is reopened, and the 
appeal is, to that extent, granted.

REMAND

The reopening of the claim for service connection for chest 
injury residuals, to include a heart disorder, triggers 
certain duty to assist provisions of the VCAA, which must be 
met prior to de novo review of the claim.  The duty to assist 
includes obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  The veteran currently suffers from 
variously diagnosed heart disorders.  Whether these disorders 
are related to service is a medical question best resolved by 
competent medical opinion.

The Board notes that the RO has previously sought to obtain 
records from the Nurnberg Army Hospital, but that a response 
from the NPRC indicated that the records were not located.  
However, records of in-service hospitalizations may not have 
been associated with a veteran's regular service medical 
record file and may possibly be obtained by direct query to 
the facility where the hospitalization took place.  There is 
no indication that the RO ever attempted this avenue for 
seeking records of the veteran's inpatient treatment in 
service.  Records which would show that the veteran did in 
fact incur a chest injury during his active military service 
would constitute probative evidence in this case.  VA 
regulation clarifies that "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1) (2005).  A remand is 
required in order to attempt to obtain these records.

Finally, the Board observes that VA's duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.	The RO should contact all appropriate 
federal agencies, including, if 
warranted, directly contacting the 
Nurnberg Army Hospital, in Nurnberg, 
Germany, to request records of the 
veteran's in-service hospitalization 
or medical treatment on or about 
September 21, 1968, while stationed in 
Germany.  The veteran has identified 
the hospital as the Nurnberg Army 
Hospital and an incident report (DA 
Form 285) indicates that he was taken 
to that facility by the Bavarian Red 
Cross.  If no records are available, a 
statement to that effect is required 
and should be associated with the 
claims folder.

2.	Then, the veteran should be afforded a 
VA examination to determine the 
etiology of any chest injury 
residuals, including heart 
disorder(s), found to be present.  A 
complete history of the claimed 
disorder(s) should be obtained from 
the veteran, to include a complete 
description of his in-service and any 
post service intercurrent, e.g. 1978, 
motor vehicle accidents.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail. 

a.	Does the veteran current have 
pectus excavatum, or other 
chronic chest or heart disability 
(or disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent 
a disease process or the 
residuals of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
veteran's service medical 
records, when was the disability 
(or disabilities) incurred?

d.	If any disability was incurred 
before January 1967, was there a 
permanent increase in disability, 
beyond the natural progress of 
the disorder, during a period of 
military duty?

e.	If any diagnosed disability, 
i.e., chest injury residuals, or 
heart disorder, was incurred 
after January 1967, the examiner 
should be requested to provide an 
opinion concerning the etiology 
of any chest injury residuals, or 
heart disorder, found to be 
present, to include whether it is 
at least as likely as not (i.e., 
at least a 50-50 probability) 
that any currently diagnosed 
chest injury residuals, or heart 
disorder, was caused by military 
service (including a 1968 motor 
vehicle accident), or whether 
such an etiology or relationship 
is less than likely (i.e., less 
than a 50-50 probability).  A 
complete rationale for all 
opinions expressed should be 
provided.  The claims file must 
be provided to the examiner prior 
to examination and the 
examination report should 
indicate if the veteran's medical 
records were reviewed.

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

3. The RO should readjudicate the 
issue on appeal on a de novo basis.  
If the claim remains denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental SOC (SSOC) that reflects 
all evidence added to the file since 
the February 2004.  The appellant and 
his representative should be afforded 
a reasonable period of time within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



						(CONTINUED ON NEXT PAGE)


The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


